DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/26/2021 has been entered.

Applicant’s Response
In Applicant’s response dated 11/26/2021, Applicant amended Claims 1, 3 – 9, 11 – 18 and 21; added Claims 22 – 24; canceled claims 19 – 20; and argued against all rejections previously set forth in the Office Action dated 08/09/2021.

Status of the Claims
Claims 1, 3 – 9, 11 – 18 and 21 – 24 are rejected under 35 U.S.C. 103.

Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  

Claim Objections
Claim 23 is objected to because of the following informalities:
Claim 23 recites “displaying the second inspection information in the third display region of the display screen comprises displaying the second inspection information corresponding to each of the at least two selected inspection sites in the second region of the display screen” (emphasis added). It appear to be an antecedent basis problem and the display should be in the “third region”. 
.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 3 – 9, 11 – 18 and 21 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Easterly et al. (US 2014/0088819) (hereinafter, Easterly) in view of Miyazawa (US 2014/0119514) (hereinafter, Miyazawa).

Regarding Claim 1, Easterly teaches a method (See Easterly’s Abstract) comprising:  
displaying an image of an inspection object including a plurality of inspection sites in a first display region of the display (Easterly in par 0038, teaches that the rendering 205 comprises multiple graphical vehicle sections corresponding to physical vehicle sections of the inspected vehicle. Individual repair items for vehicle components of the inspected vehicle can be associated with particular graphical vehicle sections based on the proximity of the vehicle component to the physical vehicle section corresponding to the graphical vehicle section. Easterly in par 0040 and Fig. 2B, teaches a user interface with the rendering 205B illustrating a different view of the vehicle than rendering 205 in fig. 2A. Easterly in par 0043, further teaches that the inspection report listing 310 can provide a listing of vehicle sections. The inspection report component listing 310 lists sections of the vehicle and indicates 
determining that an inspection site has been selected from the plurality of inspection sites (Easterly in par 0042 and Fig. 3A, further teaches that a popup appears if the user selects the indicated section, for example, by clicking on the section by using a mouse pointer 320 or by tapping the section using a touch screen. The inspection report 325 can include a text message as well as additional information related to the repair item, such as links, pictures, videos, or the like);
extracting first inspection information corresponding to the selected inspection site based at least in part on the determination that the inspection site has been selected (Easterly in par 0018, and Fig. 1, teaches that the visual reporting system 100 can include one or more CPUs 105, a 3D modeling module 110 for generating and/or associating data with a 3D model, a vehicle/customer data store 120 for vehicle and/or customer related data and a repair/inspection data store 130 for storing repair related data. Easterly in par 0042 and Fig. 3A, further teaches that the inspection report 325 appears in the form of a pop-up, for example, in response to the user hovering a mouse pointer 320 over the indicated section. The popup appears if the user selects the indicated section, for example, by clicking on the section by using a mouse pointer 320 or by tapping the section using a touch screen. The inspection report ;
displaying the first inspection information in a second display region of the display (Easterly in par 0041 and Fig. 2C, further teaches that a selection by the user of a marked vehicle item 220 causes a popup window 230 to display details about the indicated item. For example, in FIG. 2C, the vehicle rendering provides additional details about the rear axle repair item upon a selection by the user of the rear axle on the vehicle model. In some embodiments, the popup provides information on the status, estimated cost, pictures and/or videos related to the repair item)
However, Easterly does not specifically disclose that the third region extracting second inspection information corresponding to the selected inspection site based at least in part on the determination that the inspection site has been selected, the second inspection information comprising inspection information that was generated prior to the first inspection information;
displaying the second inspection information in a third display region of the display screen, the first inspection information and the second inspection information being displayed concurrently in the display screen in the second display region and the third display region.
Miyazawa teaches extracting second inspection information corresponding to the selected inspection site based at least in part on the determination that the inspection site has been selected, the second inspection information comprising inspection information that was generated prior to the first inspection information (Miyazawa in par 0039, teaches that a past inspection management unit 208 manages 
Miyazawa further teaches displaying the second inspection information in a third display region of the display screen, the first inspection information and the second inspection information being displayed concurrently in the display screen in the second display region and the third display region (Miyazawa in par 0044 – 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Miyazawa with the teaching a in Easterly in order to effectively compare an inspection against a previously obtained data. The motivation for doing so would have been to provide the user with an interface in which the user can effectively perform comparative interpretation of the obtained data (See Miyazawa’s par 0057).

Regarding Claim 3, Easterly in view of Miyazawa teaches the limitations contained in parent Claim 1. Miyazawa further teaches:
wherein the second inspection information includes an image that is a latest image in the inspection information that was generated prior to the first inspection information and to which an evaluation equal to or lower than a predetermined level is given in predetermined evaluation information (Miyazawa in par 0057 – 0061, further teaches that when using the X-ray imaging apparatus 101, displaying a different-inspection image before imaging is effective in matching an imaging state at the previous imaging operation with that at the current imaging operation when, for example, performing follow-up observation of the same patient. In addition, displaying a different-inspection image after imaging is effective in performing comparative interpretation with a captured image. When the operator selects imaging 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Miyazawa with the teaching a in Easterly in order to effectively compare an inspection against a previously obtained data. The motivation for doing so would have been to provide the user with an interface in which the user can effectively perform comparative interpretation of the obtained data (See Miyazawa’s par 0057).

Regarding Claim 4, Easterly in view of Miyazawa teaches the limitations contained in parent Claim 1.Miyazawa further teaches:
wherein the second inspection information includes an image that is selected from the inspection information that was generated prior to the first inspection information based on predetermined evaluation information (Miyazawa in par 0057 – 0061, further teaches that when using the X-ray imaging apparatus 101, displaying a different-inspection image before imaging is effective in matching an imaging state at the previous imaging operation with that at the current imaging operation when, for example, performing follow-up observation of the same patient. In addition, displaying a different-inspection image after imaging is effective in performing comparative interpretation with a captured image. When the operator selects imaging technique information before imaging, the X-ray imaging apparatus 101 automatically 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Miyazawa with the teaching a in Easterly in order to effectively compare an inspection against a previously obtained data. The motivation for doing so would have been to provide the user with an interface in which the user can effectively perform comparative interpretation of the obtained data (See Miyazawa’s par 0057).

Regarding Claim 5, Easterly in view of Miyazawa teaches the limitations contained in parent Claim 4. Miyazawa further teaches:
wherein the second inspection information includes an image to which an evaluation equal to or lower than a predetermined level is given in the evaluation information (Miyazawa further teaches in par 0057 – 0061, When imaging is complete and the captured image is displayed on the image display portion 302, the apparatus automatically searches for a different-inspection image based on the information of the imaging technique actually used at the time of imaging for the captured image, and displays a thumbnail of the different-inspection image on the different-inspection image display portion 307. When the operator selects any of the thumbnails displayed on the imaging technique display portion 304 and the captured image displayed on the image display portion 302 is changed, the apparatus automatically re-searches for a different-inspection image based on the imaging technique information of the changed captured 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Miyazawa with the teaching a in Easterly in order to effectively compare an inspection against a previously obtained data. The motivation for doing so would have been to provide the user with an interface in which the user can effectively perform comparative interpretation of the obtained data (See Miyazawa’s par 0057).

Regarding Claim 6, Easterly in view of Miyazawa teaches the limitations contained in parent Claim 1. Miyazawa further teaches:
wherein the second inspection information includes an image that contains a defect region in the selected at least one inspection site (Miyazawa in par 0006, teaches that when checking and diagnosing the medical condition of a patient by using an acquired medical image, a doctor or the like performs comparative interpretation by making the apparatus display, for example, a medical image of the same patient captured in the past and the currently captured medical image on the same display window side by side. Miyazawa in par 0057, further teaches that a procedure for different-inspection image display control processing before and after imaging by the X-ray imaging apparatus. When using the X-ray imaging apparatus 101, displaying a different-inspection image before imaging is effective in matching an imaging state at the previous imaging operation with that at the current imaging operation when, for 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Miyazawa with the teaching a in Easterly in order to effectively compare an inspection against a previously obtained data. The motivation for doing so would have been to provide the user with an interface in which the user can effectively perform comparative interpretation of the obtained data (See Miyazawa’s par 0057).

Regarding Claim 7, Easterly in view of Miyazawa teaches the limitations contained in parent Claim 1. Miyazawa further teaches:
wherein the second inspection information includes a latest image in the inspection information that was generated prior to the first inspection information (Miyazawa in par 0057 – 0061, further teaches that when using the X-ray imaging apparatus 101, displaying a different-inspection image before imaging is effective in matching an imaging state at the previous imaging operation with that at the current imaging operation when, for example, performing follow-up observation of the same patient. In addition, displaying a different-inspection image after imaging is effective in performing comparative interpretation with a captured image. When the operator selects imaging technique information before imaging, the X-ray imaging apparatus 101 automatically searches for a different-inspection image based on the selected imaging 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Miyazawa with the teaching a in Easterly in order to effectively compare an inspection against a previously obtained data. The motivation for doing so would have been to provide the user with an interface in which the user can effectively perform comparative interpretation of the obtained data (See Miyazawa’s par 0057).

Regarding Claim 8, Easterly in view of Miyazawa teaches the limitations contained in parent Claim 1. Easterly further teaches:
wherein the second inspection information includes an image that is extracted from an inspection report corresponding to the inspection object  (Easterly in par 0042, further teaches that the engine section 315 on the 3D rendering 305 is shaded to indicate that the engine section 315 is currently selected and that the inspection report 325 is currently displaying information regarding repairs items in the engine section 315. The currently selected vehicle section or component may be indicated with other markings or in any other manner. The inspection report 325 appears in the form of a pop-up, for example, in response to the user hovering a mouse pointer 320 over the indicated section. The popup appears if the user selects the indicated section, for example, by clicking on the section by using a mouse pointer 320 or by tapping the section using a touch screen. The inspection report 325 can include a text message as well as additional information related to the repair item, such as links, 

Regarding Claim 9, Easterly in view of Miyazawa teaches the limitations contained in parent Claim 8. Easterly further teaches:
wherein the image extracted from the inspection report corresponding to the inspection object is displayed when link information displayed in the third display region is selected (Easterly in par 0042, further teaches that the engine section 315 on the 3D rendering 305 is shaded to indicate that the engine section 315 is currently selected and that the inspection report 325 is currently displaying information regarding repairs items in the engine section 315. The currently selected vehicle section or component may be indicated with other markings or in any other manner. The inspection report 325 appears in the form of a pop-up, for example, in response to the user hovering a mouse pointer 320 over the indicated section. In one embodiment, the popup appears if the user selects the indicated section, for example, by clicking on the section by using a mouse pointer 320 or by tapping the section using a touch screen. The inspection report 325 can include a text message as well as additional information related to the repair item, such as links, pictures, videos, or the like. Easterly in Claim1, further teaches that the method update the inspection report to include a subset of recommended repairs associated with a subset of vehicle sections viewable in the graphical mage at the particular orientation).

Regarding Claim 11, Easterly in view of Miyazawa teaches the limitations contained in parent Claim 1. Easterly further teaches:
further comprising displaying an image that is extracted from an inspection report corresponding to the inspection object, in a fourth display region (Easterly in par 0042, further teaches that the engine section 315 on the 3D rendering 305 is shaded to indicate that the engine section 315 is currently selected and that the inspection report 325 is currently displaying information regarding repairs items in the engine section 315. The currently selected vehicle section or component may be indicated with other markings or in any other manner. The inspection report 325 appears in the form of a pop-up, for example, in response to the user hovering a mouse pointer 320 over the indicated section. In one embodiment, the popup appears if the user selects the indicated section, for example, by clicking on the section by using a mouse pointer 320 or by tapping the section using a touch screen. The inspection report 325 can include a text message as well as additional information related to the repair item, such as links, pictures, videos, or the like). 

Regarding Claim 12, Easterly in view of Miyazawa teaches the limitations contained in parent Claim 1. Easterly further teaches:
wherein the first inspection information includes an image relevant to the selected inspection site (Easterly in par 0042, further teaches that the engine section 315 on the 3D rendering 305 is shaded to indicate that the engine section 315 is currently selected and that the inspection report 325 is currently displaying information regarding repairs items in the engine section 315. The currently selected vehicle section 

 Regarding Claim 13, Easterly in view of Miyazawa teaches the limitations contained in parent Claim 1. Easterly further teaches:
wherein the first inspection information is information that is narrowed in a predetermined condition (Easterly in par 0051, further teaches that sections with repair items may be highlighted, colored differently, outlined, or otherwise marked to distinguish sections with the repair items from other sections. Sections with repair items may be marked to further distinguish a section from other sections with repair items. For example, the sections may be distinguished based on priority of repair, cost of repair, current status of the repair item, estimated repair time, or other metric).

Regarding Claim 14, Easterly in view of Miyazawa teaches the limitations contained in parent Claim 13. Easterly further teaches:
wherein the predetermined condition is specified by evaluation information that is included in the first inspection information (Easterly in par 0051, further teaches that sections with repair items may be highlighted, colored differently, outlined, 

Regarding Claim 15, Easterly in view of Miyazawa teaches the limitations contained in parent Claim 13. Easterly further teaches:
wherein the predetermined condition is specified by date information that is included in the first inspection information (Easterly in par 0058, further teaches that the interactive user interface may be hosted on a website on a web server. The user logs into a website in order to access the interactive user interface, in order to keep the inspection report data secure. The user may login using a username and password, or using other information, such as information regarding the inspected vehicle and possibly the inspection date. Easterly in par 0051, further teaches that sections with repair items may be highlighted, colored differently, outlined, or otherwise marked to distinguish sections with the repair items from other sections. Sections with repair items may be marked to further distinguish a section from other sections with repair items. For example, the sections may be distinguished based on priority of repair, cost of repair, current status of the repair item, estimated repair time, or other metric).

Regarding Claim 16, Easterly in view of Miyazawa teaches the limitations contained in parent Claim 1. Easterly further teaches:
further comprising creating an inspection report based on the selected inspection site or on a piece of inspection information that is selected from the first inspection information displayed in the second display region (Easterly in par 0042, further teaches that the engine section 315 on the 3D rendering 305 is shaded to indicate that the engine section 315 is currently selected and that the inspection report 325 is currently displaying information regarding repairs items in the engine section 315. The currently selected vehicle section or component may be indicated with other markings or in any other manner. The inspection report 325 appears in the form of a pop-up, for example, in response to the user hovering a mouse pointer 320 over the indicated section. In one embodiment, the popup appears if the user selects the indicated section, for example, by clicking on the section by using a mouse pointer 320 or by tapping the section using a touch screen. The inspection report 325 can include a text message as well as additional information related to the repair item, such as links, pictures, videos, or the like. Easterly in Claim1, further teaches that the method update the inspection report to include a subset of recommended repairs associated with a subset of vehicle sections viewable in the graphical mage at the particular orientation).

Regarding Claim 17, Easterly in view of Miyazawa teaches the limitations contained in parent Claim 1. Easterly further teaches:
wherein the second inspection information is stored in a server that is connected with a network (Easterly in par 0058, further teaches that the interactive user interface may be hosted on a website on a web server. The user logs into a website in order to access the interactive user interface, in order to keep the inspection . 

Regarding Claim 18, this Claim merely recites an apparatus comprising at least one processor, the at least one processor being configured to execute instructions as similarly disclose in Claim 1. Accordingly, Easterly in view of Miyazawa discloses/teaches every limitation of Claim 18, as indicated in the above rejection of Claim 1.

Regarding Claim 21, Easterly in view of Miyazawa teaches the limitations contained in parent Claim 1. Easterly further teaches:
further comprising causing the second inspection information to be saved in a same inspection folder in which the first inspection information is saved, the second inspection information being the inspection information that was generated prior to the first inspection information at the first inspection site (Easterly in par 0045, further teaches that the user interface 400 allows users to login to their account by selecting myAccount button 405, in order to view a report associated with an inspection of their vehicle. The interactive 3D user interface 400 can also include a vehicle report 414, recommended action plan 415, a reliability report 416 and/or a history of inspections or repairs, such as previously declined recommendations 417. The interactive 3D user interface 400 allows the user to email reports to others, print out reports, and/or view a history of previous reports).

Regarding Claim 22, Easterly in view of Miyazawa teaches the limitations contained in parent Claim 1. Easterly further teaches:
determining that an inspection site has been selected from the plurality of inspection sites comprises determining that at least two inspection sites have been selected (Easterly in par 0042, further teaches that FIG. 3A illustrates an embodiment of a user interface 300 including a 3D rendering 305 and an inspection report component listing 310. In FIG. 3A, the inspection report 325 illustrates repair items associated with an engine section of the vehicle, which includes two repair items. The engine section 315 on the 3D rendering 305 is shaded to indicate that the engine section 315 is currently selected and that the inspection report 325 is currently displaying information regarding repairs items in the engine section 315);
extracting first inspection information corresponding to the selected inspection site based at least on the determination that the inspection site has been selected comprises extracting first inspection information corresponding to each of the at least two selected inspection sites (easterly in par 0044, further teaches that FIG. 3B illustrates an embodiment of the interactive 3D user interface 300 wherein the 3D rendering 305B illustrates details of a vehicle component, such as in response to user input and in order to better display a repair item. In FIG. 3B, the rendering 3055 has been changed (over the rendering 205 in FIG. 3A) to reflect details of a repair item selected by the user. For example, if the user selects engine repair items 350, 352 (such as by clicking on icons associated with the items or any part of the row of text associated with the items), the rendering can be updated to show the hood ; and 
displaying the first inspection information in the second display region of the display screen comprises displaying the first inspection information corresponding to each of the at least two selected inspection sites in the second region of the display screen (Easterly in par 0042, further teaches that FIG. 3A illustrates an embodiment of a user interface 300 including a 3D rendering 305 and an inspection report component listing 310. In FIG. 3A, the inspection report 325 illustrates repair items associated with an engine section of the vehicle, which includes two repair items. The engine section 315 on the 3D rendering 305 is shaded to indicate that the engine section 315 is currently selected and that the inspection report 325 is currently displaying information regarding repairs items in the engine section 315).

Regarding Claim 23, Easterly in view of Miyazawa teaches the limitations contained in parent Claim 1. Easterly further teaches:
determining that an inspection site has been selected from the plurality of inspection sites comprises determining that at least two inspection sites have been selected (Easterly in par 0042, further teaches that FIG. 3A illustrates an embodiment of a user interface 300 including a 3D rendering 305 and an inspection report component listing 310. In FIG. 3A, the inspection report 325 illustrates repair items associated with an engine section of the vehicle, which includes two repair items. The engine section 315 on the 3D rendering 305 is shaded to indicate that the engine ;
However, Easterly does not specifically disclose extracting second inspection information corresponding to the selected inspection site based at least on the determination that the inspection site has been selected comprises extracting second inspection information corresponding to each of the at least two selected inspection sites; and 
displaying the second inspection information in the third display region of the display screen comprises displaying the second inspection information corresponding to each of the at least two selected inspection sites in the second region of the display screen.
Miyazawa teaches extracting second inspection information corresponding to the selected inspection site based at least on the determination that the inspection site has been selected comprises extracting second inspection information corresponding to each of the at least two selected inspection sites (Miyazawa in par 0039, teaches that a past inspection management unit 208 manages different-inspection images captured in inspections executed in the past. More specifically, upon receiving a different-inspection image search notification from the inspection execution management unit 205, the past inspection management unit 208 transmits the different-inspection image search notification to a past inspection storage unit 211 so as to search for a different-inspection image based on preset search conditions and the imaging technique information added to the different-inspection image search notification. Upon receiving a search result from the past inspection and
Miyazawa further teaches displaying the second inspection information in the third display region of the display screen comprises displaying the second inspection information corresponding to each of the at least two selected inspection sites in the second region of the display screen (Miyazawa in par 0044 – 0049 and Fig. 3A and 3B, further teaches that a display window 301 displayed on the x-ray imaging apparatus display unit 106 during the execution of an inspection. Referring to FIG. 3A, reference numeral 302 denotes an image display portion on which a captured image or the like is displayed; and 303, a currently executed inspection information display portion on which patient information such as a patient name and inspection content identification information such as an inspection ID are displayed. Reference numeral 307 denotes a different-inspection image display portion (second 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Miyazawa with the teaching a in Easterly in order to effectively compare an inspection against a previously obtained 

Regarding Claim 24, this Claim merely recites an apparatus comprising at least one processor, the at least one processor being configured to execute instructions as similarly disclose in Claim 1. Accordingly, Easterly in view of Miyazawa discloses/teaches every limitation of Claim 24, as indicated in the above rejection of Claim 1.

Response to Arguments
Applicant’s arguments, see remarks pages 1 – 5, filed on 11/26/2021, with respect to the rejection(s) of Claims 1, 3 – 9, 11 – 18 and 21 – 24 under 35 U.S.C. 103  have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of Easterly and Miyazawa.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701. The examiner can normally be reached M-F 8:00am - 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL MERCADO/           Primary Examiner, Art Unit 2176